Exhibit 10.3

FOURTH AMENDMENT AGREEMENT

This FOURTH AMENDMENT AGREEMENT (this "Amendment") is made as of the 13th day of
September, 2017 between:

(a) S&W SEED COMPANY, a Nevada corporation ("Borrower"); and

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement, dated as of September 22, 2015 (as amended and as the same may from
time to time be further amended, restated or otherwise modified, the "Credit
Agreement");

WHEREAS, Borrower and Lender desire to amend the Credit Agreement to modify
certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and Lender agree as follows:

Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definitions of "Applicable Margin",
Borrowing Base", "Commitment Period", "Consolidated EBITDA", "Consolidated Fixed
Charges", "Fixed Charge Coverage Ratio", "Maximum Revolving Amount", "Pioneer
Loan Documents", "Temporary Reporting Increase Period", "Temporary Reporting
Increase Period Termination Date" and "Total Commitment Amount" therefrom and to
insert in place thereof, respectively, the following:

"Applicable Margin" means (a) twenty (20.00) basis points with respect to Base
Rate Loans, and (b) two hundred twenty (220.00) basis points with respect to
Eurodollar Loans.

"Borrowing Base" means an amount equal to the total of the following:

(a) up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable (other than Eligible Insured Accounts Receivable)
of Borrower; plus

--------------------------------------------------------------------------------



(b) up to ninety percent (90%) of the aggregate amount due and owing on Eligible
Insured Accounts Receivable of Borrower; plus

(c) the lesser of (i) up to sixty-five percent (65%) of the aggregate of the
cost or market value (whichever is lower), as determined in accordance with
GAAP, of the Eligible Inventory of Borrower, and (2) up to ninety percent (90%)
of the Appraised Inventory NOLV of the Eligible Inventory of Borrower (as such
Appraised Inventory NOLV percentage is determined on a per-season basis in the
most recent inventory appraisal); minus

(d) Reserves, if any;

provided that, anything herein to the contrary notwithstanding, Lender shall at
all times have the right to modify or reduce such percentages or dollar amount
caps or other components of the Borrowing Base from time to time, in its
Permitted Discretion.

"Commitment Period" means the period from the Closing Date to September 12,
2019, or such earlier date on which the Commitment shall have been terminated
pursuant to Article IX hereof.

"Consolidated EBITDA" means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv)
non-recurring separation charges incurred during the fiscal quarter of Borrower
ended June 30, 2017, in the aggregate amount of Six Hundred Seventy-Four
Thousand Five Hundred Ninety-Seven Dollars ($674,597), (v) non-recurring reserve
for uncollectible sublease and stand establishment receivables incurred during
the fiscal quarter of Borrower ended June 30, 2017, in the aggregate amount of
Five Hundred Forty-Two Thousand Two Hundred One Dollars ($542,201), (vi)
non-cash expenses incurred in connection with stock-based compensation, (vii)
non-cash expenses incurred in connection with amortization of debt discount,
(viii) and non-cash expenses incurred prior to December 31, 2017 in connection
with derivative warrant liability; minus (b) to the extent included in
Consolidated Net Earnings for such period, non-cash gains incurred prior to
December 31, 2017 in connection with derivative warrant liability.

"Consolidated Fixed Charges" means, as of any date of determination, as
determined on a Consolidated basis, the aggregate, without duplication, of (a)
Consolidated Interest Expense paid in cash for the most recently completed four
fiscal quarters of Borrower, and (b) the current portion (amounts to be paid
over the next four fiscal quarters) of principal payments on Consolidated Funded
Indebtedness (other than (i) payments of the Revolving Loans, and (ii) payments
of the Pioneer Promissory Note), including payments on Capitalized Lease
Obligations.

2

--------------------------------------------------------------------------------



"Fixed Charge Coverage Ratio" means, as of any date of determination, on a
Consolidated basis, the ratio of (a) the total (determined for the most recently
completed four fiscal quarters of Borrower) of (i) Consolidated EBITDA, minus
(ii) Consolidated Unfunded Capital Expenditures (excluding consolidated capital
expenditures prior to July 1, 2017 in the aggregate amount of Two Million Eight
Hundred Thirty-Six Thousand One Hundred Fifty-One Dollars ($2,836,151)), minus
(iii) Consolidated Income Tax Expense paid in cash, minus (iv) Capital
Distributions; to (b) Consolidated Fixed Charges as of such date of
determination.

"Maximum Revolving Amount" means Thirty-Five Million Dollars ($35,000,0000).

"Pioneer Loan Documents" means, as applicable, (a) the Pioneer Promissory Note
and each other loan agreement executed in connection therewith, and (b) any
refinancing documentation pursuant to the Permitted Pioneer Refinancing; as any
of the foregoing may from time to time be amended, restated or otherwise
modified.

"Temporary Reporting Increase Period" means the period beginning on the date
that the Excess Borrowing Base Availability is less than the Trigger Amount for
a period of five (5) consecutive days and ending on the Temporary Reporting
Increase Period Termination Date; provided that a Temporary Increase Reporting
Period shall terminate only two (2) times during the Commitment Period.

"Temporary Reporting Increase Period Termination Date" means the date on which
the Excess Borrowing Base Availability shall be no less than the Trigger Amount
for thirty (30) consecutive days prior to, and one day after, the most recently
completed calendar month.

"Total Commitment Amount" means the principal amount of Thirty-Five Million
Dollars ($35,000,0000).

Addition to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following new definitions thereto:

"Appraised Inventory NOLV" means the appraised net orderly liquidation value of
the Eligible Inventory, as set forth for the applicable time periods in the most
recent inventory appraisal report completed on behalf of, and reasonably
acceptable to, Lender.

"Permitted Pioneer Refinancing" means, with respect to the Indebtedness
outstanding under the Pioneer Promissory Note (the "Refinanced Indebtedness"),
any Indebtedness issued in exchange for, or the net proceeds of which are used
to modify, extend, refinance, renew, or replace or refund ("Refinancing"), such
Refinanced Indebtedness, so long as:

3

--------------------------------------------------------------------------------



(a) such Refinancing (including, without limitation, the Refinancing amount) is
on terms acceptable to Lender and provided by a lender ("New Lender") acceptable
to Lender;

(b) such Refinancing is secured by no more collateral than the Permitted Pioneer
Refinancing Collateral;

(d) the Refinanced Indebtedness shall be subordinated to the Obligations, and
New Lender shall become party to the Intercreditor Agreement, on terms
substantially consistent as those set forth in the existing Intercreditor
Agreement; and

(e) on the closing date of such Refinancing, Borrower shall deliver to Lender a
copy of the Refinancing debt documents, certified by an officer of Borrower as
being true and complete.

On and after the date of the Permitted Pioneer Refinancing, all references to
Pioneer in the Loan Documents shall refer to New Lender, and all references to
the Pioneer Loan Documents in the Loan Documents shall refer to the definitive
documentation for the Refinanced Indebtedness executed by Borrower and New
Lender.

"Permitted Pioneer Refinancing Collateral" means Borrower's real property and
equipment located at (a) its Nampa, Idaho and Five Points, California production
facilities and (b) its Arlington, Wisconsin and Nampa, Idaho research
facilities.

"Trigger Amount" means Three Million Five Hundred Thousand Dollars ($3,500,000).

Amendment to Collateral Audit and Appraisal Fees Provisions. Section 2.8 of the
Credit Agreement is hereby amended to delete subsection (c) therefrom and to
insert in place thereof the following:

(c) Collateral Audit and Appraisal Fees. Borrower shall promptly reimburse
Lender, for all costs and expenses relating to any collateral assessment and
Inventory appraisal that may be conducted from time to time by or on behalf of
Lender, the scope and frequency of which shall be in the sole discretion of
Lender; provided that, absent an Event of Default, during each calendar year
Borrower need not reimburse Lender for more than (i) three collateral field
audits and (ii) one Inventory appraisal.

Amendment to Financial Covenants Provisions. Section 5.3 of the Credit Agreement
is hereby amended to add the following new subsection (o) thereto:

(o) Additional Financial Reporting. Borrower shall deliver to Lender,
concurrently with the delivery of the monthly Borrowing Base Certificate set
forth in subsection (a) above, in each case in form and substance satisfactory
to Lender:

4

--------------------------------------------------------------------------------



(i) a report setting forth the calculation of the Revolving Credit Exposure
covenant set forth in Section 5.7(c) hereof; and

(ii) a report setting forth the daily Excess Borrowing Base Availability for the
most recently completed month.

Addition to Financial Covenants Provisions. Section 5.7 of the Credit Agreement
is hereby amended to delete subsection (a) therefrom and to insert in place
thereof the following, and to add the following new subsections (c) and (d)
thereto:

(a) Fixed Charge Coverage Ratio. Borrower shall not suffer or permit at any
time, as of the end of any fiscal quarter of Borrower, the Fixed Charge Coverage
Ratio to be less than 1.05 to 1.00.

(c) Maximum Revolving Credit Exposure. Borrower shall maintain, as determined as
of the end of each fiscal quarter of Borrower, a maximum Revolving Credit
Exposure of:

(i) Twenty Million Dollars ($20,000,000) for any thirty (30) consecutive day
period during the most recently completed twelve (12) calendar months; and

(ii) Twenty-Five Million Dollars ($25,000,000) for any sixty (60) consecutive
day period during the most recently completed twelve (12) calendar months.

(d) Maximum Capital Expenditures from Equity Raises. Borrower shall not suffer
or permit more than One Million Two Hundred Thousand Dollars ($1,200,000) from
the proceeds of equity raises to be used for purposes of financing Consolidated
Capital Expenditures for each of the fiscal years of Borrower ending June 30,
2018 and June 30, 2019.

Addition to Borrowing Covenant Provisions. Section 5.8 of the Credit Agreement
is hereby amended to add the following new subsection (g) and (h) at the end
thereof:

(g) Borrower may consummate the Permitted Pioneer Refinancing; and

(h) Subordinated Indebtedness incurred by Borrower for the purchase of GMO
alfalfa seed rights from Pioneer Hi-Bred International, Inc., in an aggregate
amount of approximately Seven Million Dollars ($7,000,000), so long as such
Indebtedness is (i) on terms and conditions satisfactory to Lender in its sole
discretion, and (ii) subject to a subordination agreement in form and substance
satisfactory to Lender.

Addition to Lien Covenant Provisions. Section 5.9 of the Credit Agreement is
hereby amended to add the following new subsection (h) at the end thereof:

5

--------------------------------------------------------------------------------



(h) Liens on Permitted Pioneer Refinancing Collateral securing Indebtedness
permitted pursuant to Sections 5.8(g) and (h) hereof

Addition to Notice Provisions. Section 5.14(a) of the Credit Agreement is hereby
amended to add the following new subpart (iv) at the end thereof:

(iv) a Temporary Reporting Increase Period has commenced.

Addition to Restricted Payment Covenant Provisions. Section 5.15 of the Credit
Agreement is hereby amended to add the following subsection (e) at the end
thereof:

(e) so long as no Default or Event of Default shall then exist or, after giving
pro forma effect to such payment, thereafter shall begin to exist, Borrower may
make regularly scheduled payments of principal and interest with respect to the
Indebtedness permitted to be incurred (i) as a result of the Permitted Pioneer
Refinancing, and (ii) pursuant to Section 5.8(h) hereof.

Amendment to Events of Default Provisions. Article VIII of the Credit Agreement
is hereby amended to delete Section 8.2 therefrom and to insert in place
thereof, the following:

Section 8.2. Special Covenants.

(a) If any Company shall fail or omit to perform and observe Section 5.3, 5.7,
5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.26 or 5.27 hereof.

(b) If the indebtedness evidenced by the Pioneer Promissory Note is at any time
within thirty (30) days of its scheduled maturity date.

Closing Deliveries. Concurrently with the execution of this Amendment, Borrower
shall:

(a) deliver to Lender a new Revolving Credit Note in the principal amount of
Thirty-Five Million Dollars ($35,000,000);

(b) deliver to Lender certified copies of the resolutions of the board of
directors of Borrower evidencing approval of the execution and delivery of this
Amendment and the execution of any other Loan Documents and Related Writings
required in connection therewith;

(c) pay a renewal fee to Lender in the amount of One Hundred Seventy-Five
Thousand Dollars ($175,000);

(d) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and

6

--------------------------------------------------------------------------------



(e) pay all legal fees and expenses of Lender in connection with this Amendment.

Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) Borrower has the legal power and authority to execute and
deliver this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the Organizational Documents of Borrower or any material law
applicable to Borrower or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against Borrower; (d) no Default or Event of Default exists, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower's obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.

Waiver and Release. Borrower, by signing below, hereby waives and releases
Lender, and its directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

Counterparts. This Amendment may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

Headings. The headings, captions and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.

Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

7

--------------------------------------------------------------------------------



prohibition or unenforceability without invalidating the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

JURY TRIAL WAIVER

. BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

S&W SEED COMPANY

By:   /s/Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial
Officer

KEYBANK NATIONAL ASSOCIATION

By: _____________________
Mark R. Bitter
Vice President

 

 

 

 

 

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------

JURY TRIAL WAIVER

. BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

S&W SEED COMPANY

By:
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial
Officer

KEYBANK NATIONAL ASSOCIATION

By:    /s/Mark R. Bitter
Mark R. Bitter
Vice President

 

 

 

 

Signature Page to
Fourth Amendment Agreement

--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Fourth Amendment Agreement dated as of September 13, 2017. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

The undersigned hereby waive and release Lender and its directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of any kind or nature, absolute and
contingent, of which the undersigned is aware or should be aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, LENDER AND THE UNDERSIGNED, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR
ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

SEED HOLDING, LLC

By:    /s/Matthew K. Szot
Matthew K. Szot
Manager

STEVIA CALIFORNIA, LLC

By:    /s/Matthew K. Szot
Matthew K. Szot
Manager

 

 

Signature Page to
Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------

